Citation Nr: 1030395	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  09-21 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to service connection for loss of sense of smell.

2.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD) prior to February 11, 2009.

3.  Entitlement to an evaluation in excess of 30 percent for PTSD 
from February 11, 2009.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel

INTRODUCTION

The Veteran had active service from July 1994 to July 1997 and 
from October 2003 to February 2005.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a November 2007 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Buffalo, New York.

The issues of entitlement to service connection for loss of sense 
of smell, and entitlement to an evaluation in excess of 30 
percent for PTSD from February 11, 2009, are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to February 11, 2009, the Veteran's PTSD was not manifested 
by social and occupational impairment, with reduced reliability 
and productivity.


CONCLUSION OF LAW

Prior to February 11, 2009, the criteria for a disability rating 
in excess of 30 percent for PTSD were not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

In this case the requirements of 38 U.S.C.A. §§ 5103 and 
38 U.S.C.A. § 5103A have been met.  There is no issue as to 
providing an appropriate application form or completeness of the 
application.  VA notified the Veteran in May 2007 correspondence 
of the information and evidence needed to substantiate and 
complete his claim of entitlement to an increased rating for 
PTSD, to include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will attempt 
to obtain.  He was provided notice of the specific rating 
criteria used for rating the disorder in June 2008, and how 
effective dates are determined in June 2008 correspondence.  The 
claim was readjudicated in a May 2009 statement of the case.   

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  The Veteran 
was provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting him that reasonably affects the fairness 
of this adjudication.  38 C.F.R. 
§ 3.159(c).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected PTSD.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Board attempts 
to determine the extent to which a service-connected disability 
adversely affects the appellant's ability to function under the 
ordinary conditions of daily life, and an assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In December 2005, service connection was granted for 
posttraumatic stress disorder, and a 10 percent rating was 
assigned effective February 4, 2005.  The RO's grant of service 
connection for PTSD was based on the Veteran's involvement in 
combat in Iraq.  The Veteran's personnel records show service as 
an infantryman, and he was awarded the Combat Infantryman's 
Badge.      

The Veteran's claim for an increased rating for PTSD was received 
in April 2007.  A November 2007 rating decision granted a 30 
percent evaluation, effective from April 12, 2007.  The Veteran 
appealed.

Diagnostic Code 9411 provides that a 30 percent rating is 
warranted for occupational and social impairment with an 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events). 38 C.F.R. § 4.130.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbance of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.  Id.
 
The Global Assessment of Functioning scale is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 
9 Vet. App. 266, 267 (1996), citing American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV). 
 
A global assessment of functioning score of 31 to 40 indicates 
some impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood, (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and is 
failing at school).  A global assessment of functioning score of 
41 to 50 indicates serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).  A global assessment of 
functioning score of between 51 and 60 indicates that the Veteran 
has "moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)." Global assessment of 
functioning scores ranging between 61 to 70 reflect "some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships."  See DSM-IV. 
 
While the Rating Schedule indicates that the rating agency must 
be familiar with the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM -IV), VA does not assign disability percentages 
based solely on global assessment of functioning scores.  See 38 
C.F.R. § 4.130.  Rather, global assessment of functioning scores 
are but one factor to be considered in conjunction with all the 
other evidence of record.

In a statement received in May 2007, the Veteran's wife reported 
that the appellant had changed since he returned from Iraq.  She 
stated that he has much less interest in doing many things that 
he used to such as going to the movies, dinner, attending family 
functions and spending time with their son.

VA medical treatment reports dated from May 2006 to October 2007 
show that the Veteran received ongoing counseling and treatment 
for his PTSD.  In May 2006, the Veteran complained of trouble 
with sleep, however, the number of nightmares was decreasing 
since his return from combat in February 2005.  He endorsed mood 
lability, irritability and some anhedonia.  He felt easily 
stressed, annoyed and angered.  He denied depersonalization, 
flashbacks or panic.  He stated that he was hypervigilent after 
his return from Iraq but that this has dissipated.  He maintained 
good eye contact throughout the entire interview.  His mood was 
subdued and his affect was somewhat flattened.  There were no 
hallucinations or delusions.  He was fully oriented.  He was 
coherent with a good fund of knowledge.  He was not suicidal or 
homicidal.  His memory, insight and judgment were within normal 
limits.  He appeared somewhat depressed and concerned regarding 
his mood lability and lack of interests.  A global assessment of 
functioning score of 60 was assigned.

In an August 2006 VA treatment record, the Veteran indicated that 
his symptoms were gradually dissipating.  He reported that he was 
doing well in his new job as New York State trooper and his 
anhedonia was reducing.  He did have some thoughts about his 
action in Iraq, but he slept somewhat better with fewer 
nightmares.  His mood swings were less frequent, and he indicated 
that he was able to handle stress better.  He did admit to some 
negative thinking at times.  There was no hypervigilence or 
depersonalization.  A global assessment of functioning score of 
62 was assigned.  

In a November 2006 VA treatment record, the Veteran reported that 
his Iraq experience was still in his mind.  He stated that he had 
no patience with his wife and son, and that he got upset over 
stupid things.  He reported being frequently irritable and very 
angry.  He denied having flashbacks.  He stated that he was 
always on guard thinking that something was going to happen, and 
he was extremely hypervigilent.  

On mental status examination, the Veteran was noted to be 
casually dressed with good hygiene.  There was no evidence of 
major motor disturbance.  Eye contact was good, and his speech 
was well articulated.  His mood was depressed and affect was sad.  
Thoughts were logical, coherent and goal-directed.  There was no 
evidence of any perceptual disturbance.  He denied suicidal or 
homicidal ideation, intention or plan.  He was oriented to 
person, place and time.  He displayed an average memory and good 
abstraction.  His judgment was fair and his insight was 
intellectual.  The impression was PTSD, chronic and major 
depressive disorder.  A global assessment of functioning score of 
58 was assigned.

In an April 2007 VA treatment record, the Veteran indicated that 
he continued to have ongoing problems with mood lability and low 
frustration tolerance of a moderate nature.  He described a few 
episodic nightmares, but a reduced frequency of night sweats 
associated with nightmares.  He continued to be employed as a 
policeman.  He indicated that he had a few problems at work, and 
that occasionally he became somewhat frustrated with people that 
he apprehends.  He denied being hypervigilent, and he also denied 
panic attacks.  He was not suicidal or homicidal.  He preferred 
to stay at home.  He had a good relationship with his son.  The 
diagnoses were PTSD and depressive disorder.  A global assessment 
of functioning score of 61 was assigned.

In a subsequent April 2007 VA treatment record, the Veteran 
reported that he was not doing well.  He indicated that he had a 
very low frustration tolerance and that he was very emotionally 
distant.  He reportedly was not connecting or sleeping well.  He 
continued to experience nightmares at night.  His wife reported 
that he did not take his prescribed medication.  He reported that 
feeling embarrassed about the need to take antidepressant 
medication.  With regard to his job, he stated that he isolated 
himself.  According to his wife, he did not socialize at all.  He 
felt very impatient with his son.  

On mental status examination, he was noted to be casually 
dressed.  His affect was almost completely disconnected, he was 
"just out there."  He looked quite sad.  His speech was normal, 
logical, coherent and goal-directed.  There was no evidence of 
psychiatric disturbance.  There was no delusional thinking.  He 
denied having thoughts of harming himself or others.  His insight 
is intelligent.  He was having difficulty accepting what was 
going on with him.  His judgment seemed to be fair.  There was no 
major acting out behavior.  His cognition was grossly intact.  
The diagnoses were moderate PTSD, and moderate major depressive 
disorder.  A global assessment of functioning score of 54 was 
assigned.  His psychiatric medication was changed.

In a May 2007 VA treatment record, the Veteran reported that 
taking prescribed medication helped his mood, lessened his 
irritability, increased his focus and helped him to be more 
relaxed and less stressed.  He continued working as a policeman.  
He indicated that he enjoyed his work; however, sometimes he had 
some stress related triggers which cause flashbacks to his time 
in Iraq.  He felt that things had improved somewhat which he 
attributed to the medication.  He did not report major panic or 
significant hypervigilence although this persists on a lesser 
degree.  He still preferred to be home alone.  He was diagnosed 
with posttraumatic stress and major depressive disorders.  A 
global assessment of functioning score of 61 was assigned.

In a June 2007 VA treatment record, the Veteran reported that his 
PTSD symptoms were still present but that he was having less 
intrusive memories.  Basically, he seemed more in control of his 
mood.  He was coping better.  He was able to tolerate more being 
around his children.  He did not have any problems function at 
work.  On mental status examination, he was calm.  His affect was 
constricted.  He appeared to have less anxiety.  His speech was 
normal, logical, coherent and goal-directed.  There was no 
evidence of any perceptual disturbance.  He denied suicidal or 
homicidal ideation, intention or plan.  His cognition was grossly 
intact.  His insight was intellectual, and his judgment was good.  
A global assessment of functioning score of 63 was assigned.

At a September 2007 VA outpatient treatment session the Veteran 
reported that he was much improved since the initiation of 
medication.  He was no longer as short or as quick tempered as he 
was.  He described no panic.  He was not homicidal or suicidal.  
He appeared to be improving with medication and counseling 
follow-up.  The diagnoses were PTSD and major depressive 
disorder.  A global assessment of functioning score of 64 was 
assigned.

In an October 2007 VA treatment record, the Veteran reported that 
he was compliant with his medication.  With regard to work, he 
stated that he was functioning well.  At home he was more self-
conscious about trying to keep communication open with his wife, 
and not distance himself from her and the children.  He tried to 
spend as much time as he could with his son, but sometimes it was 
a mental struggle.  In regards to other symptoms of PTSD, he had 
a moderate impairment in the sense of even though he was able to 
work; he did not keep an active social life.  He had mental 
struggles.  He felt disconnected many times from others including 
from his wife but he was trying to make a conscious effort not to 
do so.  

On mental status examination he had a very sad look, and was very 
detached.  He was not collective with his emotions.  His thoughts 
were logical.  There was no evidence of perceptual disturbance, 
or delusional thinking.  His cognition was grossly intact.  The 
diagnoses were PTSD and major depressive disorder, both in 
partial remission.  Global assessment of functioning scores of 64 
and 65 were assigned.

On VA examination in October 2007, the Veteran reported seeing a 
social worker and psychiatrist regularly for his PTSD.  He 
reported that currently taking medication, and that some of his 
symptoms have improved with treatment but they persisted at a 
moderate level.  He denied ever being psychiatrically 
hospitalized.  

On mental status examination his appearance, attitude, and 
behaviors were generally within normal limits.  His attire was 
casual, neat and appropriate.  His hygiene and grooming were 
good.  He was fully cooperative.  He answered all questions 
appropriately, he made good eye contact, and his sensorium was 
intact.  His speech was somewhat underproductive and lacking in 
spontaneity which the examiner attributed to some mild anxiety 
during the exam.  Otherwise, his speech was relevant and 
coherent.  His thought processes were rational and goal directed.  
There was no evidence of hallucinations or delusions.  There was 
no evidence of specific obsessions, compulsions, phobias or 
ritualistic behaviors.  He was oriented to person, place and 
time.  His short-term memory and concentration skills were intact 
with no marked impairments noted.  His mood was somewhat subdued 
during the exam due to mild anxiety.  Otherwise, there was no 
evidence of marked agitation, distress or dysphoria.  His affect 
was appropriate with a full range noted.    

The examiner concluded that the results of the current evaluation 
were consistent with a diagnosis of a chronic, moderate PTSD.  A 
global assessment score of 64 was assigned.  Furthermore, the 
examiner noted that when the Veteran was last examined, his PTSD 
symptoms were mild, and currently they were moderate.  The 
Veteran was experiencing more frequent and recurring intrusive 
thoughts, memories and recollections of his combat-related 
experiences in Iraq and Bosnia.  The examiner felt that part of 
this was due to the nature of his work as a state trooper.  The 
Veteran also presented with moderate social anxiety, moderate 
social avoidance, and decreased social activity.  The Veteran did 
experience startle responses occasionally to unexpected loud 
noises, but that had improved somewhat with treatment.  Also, he 
was also noted to be hypervigilant at times when he is at home.  
The examiner noted that despite some increase in his PTSD 
symptoms, the Veteran has achieved his goal of becoming a state 
trooper and was generally functioning well in that capacity.  The 
examination results did not reveal any marked impairments 
regarding the Veteran's basic competence for maintaining himself 
independently in the community or carrying out activities of 
daily living.  The Veteran was able to take care of his personal 
needs and personal grooming.  

In a December 2007 VA treatment record, the Veteran was noted to 
be in a euthymic mood and cooperative to the interview situation.  
He stated that he was doing better with his temper tantrums and 
was more involved with his son and family.  He did not report any 
new issues or problems.  He felt that his condition had improved 
dramatically since he has been taking his medication.  The 
diagnoses were chronic PTSD, and major depressive disorder, 
singular.  A global assessment of functioning score of 64 was 
assigned.

In a January 2008 VA treatment record, the Veteran reported that 
he was going well with his medication.  He indicated that his 
anxiety symptoms had tapered down somewhat.  On examination, he 
was casually dressed with good hygiene.  He had a natural sad 
look.  His affect was very constricted.  His speech was soft 
spoken, logical and coherent.  He denied any suicidal or 
homicidal ideation, intention or plan. Cognition was grossly 
intact.  The diagnosis was chronic PTSD, in partial remission.  A 
global assessment of functioning score of 65 was assigned.

In a March 2008 VA treatment record, the Veteran was noted to be 
in a euthymic mood with good eye contact throughout the 
interview.  He reported that things went well as long as he took 
his medication.  He denied any significant symptoms.  He did not 
have any panic attacks.  He reported that his job as a state 
trooper was going well.  The diagnoses were PTSD and major 
depressive disorder, both in partial remission.  A global 
assessment of functioning score of 64 was assigned.    

In a May 2008 VA treatment record, the Veteran reported that an 
increase in medication was working for him and that things were 
going well at home.  He continued to be employed as a state 
trooper.  He stated that for the most part he slept well and was 
not irritable.  He was able to concentrate and his appetite was 
good.  On examination, he was appropriately dressed, clean and 
had good hygiene.  He was calm, and very quiet.  He tended to 
look away quite a bit.  The examiner was not sure he was really 
telling everything he had to say yet at this point.  His speech 
was clear and goal directed, and his thought processes were 
coherent and logical.  There was no suicidal or homicidal 
ideation, intent or plan.  Cognition was intact.  The impression 
was PTSD and major depression disorder, both in partial 
remission.

In a June 2008 VA treatment record, the Veteran denied major 
symptoms of PTSD or depression.  He stated that his sleep was 
only disrupted due to changing shifts which occurred 
approximately every three weeks.  He stated that his mood is 
significantly improved with the addition of medication.  He 
appeared to have no florid symptoms.  He denied major panic or 
hypervigilence.  He was able to perform at work at a higher level 
with no fears of losing control of temper.  The examiner noted 
that the Veteran appeared to be at baseline with condition 
improved.  

In September 2008 VA treatment records, the Veteran reported that 
he was not having any problems or issues.  He indicated that his 
family was moving to a new home and that since the recent birth 
of his son things were going well.  It noted that Veteran was 
functioning well with no obvious symptoms.  On examination he was 
casually dressed with good hygiene.  He was calm, his affect was 
euthymic, and his speech was normal, clear and goal directed.  
His thought process was coherent and logical.  There was no 
homicidal or suicidal ideations, intent or plan.  His cognition 
was intact.  The impression was PTSD and major depressive 
disorder, both in partial remission.  A global assessment of 
functioning score of 64 was assigned.

In a VA treatment record in December 2008, the Veteran was noted 
to be in a euthymic mood and cooperative to the interview 
situation.  He stated that he continued to do well.  He was not 
having any anxiety or perceived stress at work.  He continued to 
work full-time as a New York State trooper.  He was not suicidal 
or homicidal.  There were no delusions or hallucinations.  He was 
fully relevant and coherent.  He did not exhibit any depressive 
symptoms.  He appeared to be slightly more animated in his 
counseling sessions.  He appeared to have achieved baseline in 
his treatment.  The diagnosis was PTSD and depressive disorder, 
both in partial remission.  A global assessment of functioning 
score of 64 was assigned.

At a February 11, 2009 VA examination the Veteran reported 
ongoing treatment and counseling for his PTSD.  He reported an 
increase in his anger symptoms and an increase in his emotional 
withdrawal mainly due to the fact that his brother-in-law and 
good friend had returned from service in Iraq which stirred up 
his symptoms.  He indicated that he and his wife were receiving 
marital counseling.  He denied any psychiatric hospitalization 
and he never made a suicide attempt.  He felt a very recent 
increase in his PTSD symptoms after some notable improvement.  It 
was noted that the Veteran continued to have nightmares on 
average once to twice a week.  At times, the nightmares woke him 
up out of his sleep in a state of hyperarousal.  He continued 
having intrusive thoughts and recollections.  He had moderate 
ongoing and moderate social anxiety and marked discomfort in 
crowds.  When he is in a crowd, he tries to stay on the 
periphery.  He is on guard, hypervigilant and intense.  The 
Veteran acknowledged that he his having increasing trouble with 
intimate feelings and that this has impaired the closeness of his 
marital relationship of late.  He reported increased episodes of 
isolating himself.  He was experiencing ongoing anger, 
irritability, and he was hypervigilent at home.   He continued to 
have startle responses to loud noises.  A mild to moderate sleep 
disturbance persisted.  Some mild, occasional concentration 
difficulties occurred at home but not at work.  He was not 
suicidal or homicidal.  

On examination, his appearance, attitude and behavior were 
generally within normal limits.  His hygiene and grooming were 
good.  He sat with a rather stiff posture.  He made good eye 
contact, and his sensorium was intact.  His speech was relevant, 
coherent and productive.  His thought processes were rational and 
goal directed.  There was no evidence of hallucinations or 
delusions.  There was no evidence of specific obsessions, 
compulsions, phobias or ritualistic behaviors.  He was oriented 
to person, place and time.  His basic short-term memory and 
concentration skills were intact with no significant impairments.  
He did report, however, mild episodic problems focusing on day-
to-day tasks.  His mood was mildly anxious and tense.  His affect 
was somewhat constricted, but otherwise appropriate for the 
circumstances.  

The examiner concluded that the evaluation continued to reveal 
evidence of a chronic and moderate PTSD.  The examiner felt that 
when compared to the last evaluation conducted in October 2007, 
there has been no significant change in the severity of the 
appellant's symptoms one way or another.  It was indicated, 
however, that the Veteran has experienced some recent 
fluctuations in his symptoms.  When the appellant was compliant 
with his treatment he had steady improvement.  This was clearly 
noted in his VA treatment records.  With regard to his recent 
triggers including contact with his brother-in-law and friend who 
had served overseas, the examiner felt that this was a temporary 
flare-up.  The examiner opined that the appellant's symptoms 
clearly were at a moderate level.  The diagnosis was chronic, 
moderate PTSD.  A global assessment of functioning score of 63 
was assigned.  

The examiner further commented that the examination did not 
reveal any severe impairments regarding the Veteran's basic 
competence for maintaining himself independently or in the 
community or carrying out activities of daily living.  He was 
moderately impaired by his PTSD symptoms.  The Veteran continued 
to work full-time as New York state trooper.  Hence, PTSD 
symptoms were not causing any marked difficulties in the 
Veteran's work performance or his capacity to carry out his 
duties.    

Initially, the Board notes that VA treatment reports of record 
reflect diagnoses of major depressive disorder in addition to the 
Veteran's service-connected PTSD.  Where records have not 
specifically indicated what symptoms are attributable only to 
these nonservice-connected disabilities the Board will, for the 
limited purpose of this decision, attribute psychiatric signs and 
symptoms to his service-connected PTSD.  See Mittleider v. West, 
11 Vet. App. 181 (1998) (finding that when it is not possible to 
separate the effects of the service-connected condition from a 
nonservice-connected condition, 38 C.F.R. § 3.102, which requires 
that reasonable doubt on any issue be resolved in the Veteran's 
favor, clearly dictates that such signs and symptoms be 
attributed to the service-connected condition).

After considering the above referenced VA compensation 
examination reports dated in October 2007 and February 2009 and 
numerous VA treatment reports dated between 2006 and 2008, the 
Board finds that the Veteran's service-connected PTSD did not 
warrant a rating in excess of 30 percent prior to February 11, 
2009.

In this regard, prior to February 11, 2009, the medical evidence 
of record fails to demonstrate that the criteria set out in 38 
C.F.R. § 4.130, Code 9411, and necessary for the assignment of a 
50 percent or higher rating, had been met.  The evidence 
indicates that the Veteran has received ongoing counseling and 
medication for his PTSD and that overall, his symptoms have been 
managed well.  The evidence showed that the Veteran is married, 
has two small children and was working full-time as a state 
trooper.  Although the Veteran experienced recurring intrusive 
thoughts and memories of his combat-related experiences in Iraq 
and there is some evidence of hypervigilence, both examination 
reports fail to demonstrate that he suffered from symptoms such 
as flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; difficulty in understanding complex commands; 
impaired judgment and impaired abstract thinking.  Moreover, 
while the veteran did display some exacerbation of his PTSD 
symptomatology on VA examination in February 2009, the examiner 
concluded that overall, his symptoms continued to reflect no more 
than moderate symptomatology.  In fact, the VA examiner in 
October 2007 and in February 2009 felt that the Veteran's PTSD 
was manifested by moderate symptomatolgy.  Furthermore, the 
global assessment of functioning scores of record ranging from 54 
to 65 suggests no more than moderate to mild symptoms.  Thus, 
entitlement to an increased rating for post traumatic stress 
disorder is not in order prior to February 11, 2009.

In light of the preponderance of the competent medical evidence 
being against finding that the Veteran's PTSD was more than 30 
percent disabling, an increased evaluation is not warranted prior 
to February 11, 2009.  In reaching this decision, the Board 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the Veteran's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The symptoms presented by the Veteran's PTSD are fully 
contemplated by the rating schedule.  There is no evidence his 
disability picture is exceptional when compared to other Veterans 
with the same or similar disability. There is no evidence that 
the claimant's PTSD at any time during the appellate term 
necessitated frequent hospitalization, or that the disability has 
caused a marked interference with employment.  Thus, the Board 
finds no evidence to indicate entitlement to referral for 
extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 
(2008).


ORDER

Entitlement to a disability rating in excess of 30 percent for 
PTSD is denied for the period prior to February 11, 2009.


REMAND

The issues of entitlement to service connection for loss of sense 
of smell, and a rating in excess of 30 percent for PTSD from 
February 11, 2009 warrant further development. 

Under the VCAA, VA is obligated to provide an examination when 
the record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability and 
service must be competent.  Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).

With regard to the claim for service connection for a loss of 
sense of smell, the Veteran states that he noticed the onset of 
this disorder during his final tour of duty in Iraq.  He reports 
that the condition has caused him to not only lose his sense of 
smell, but also caused difficulty with breathing, and increased 
snoring.  He stated that he was informed that the problem could 
have been the result of fine sand getting into his nasal cavity 
during his time in Iraq.  VA medical treatment records dated in 
2007 document the Veteran's ongoing complaints of a loss of sense 
of smell. 

In light of the foregoing, the nature of his service, and the 
Veteran's assertions, a VA examination and medical opinion based 
on a full review of the records is needed to resolve the claim.

With regard to the claim for a rating in excess of 30 percent for 
PTSD from February 11, 2009, VA treatment reports dated in 
February and March 2009 suggest that the Veteran's PTSD symptoms 
have worsened.  In a February 2009 treatment report (conducted 
just a few days after the February 11, 2009 VA psychiatric 
examination), the Veteran stated that he felt that his PTSD 
symptoms were worsening.  He reported having a lot of anger 
issues, and that he was not sleeping well.  In noted that while 
on patrol as a state trooper he actually thought he was seeing 
improvised explosive devices on the side of the road when in fact 
what he saw was just garbage just laying there.  In a March 2009 
VA treatment record, he reported a real exacerbation of his PTSD 
and that he was not sleeping.  He reiterated that he was 
imagining he was seeing improvised explosive devices on the side 
of the road.

In light of the VA treatment reports indicating increased 
symptoms due to the Veteran's PTSD disability, further VA 
examination is warranted.  See Palczewski v. Nicholson, 21 Vet. 
App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination, 
to be conducted by a physician, to determine 
the nature and etiology of any loss of sense 
of smell.  All indicated tests must be 
accomplished.  The claims folder and a copy 
of this REMAND must be made available to the 
examiner.  The examiner must opine whether it 
is at least as likely as not, i.e., is there 
a 50/50 chance, that a disorder manifested by 
a loss of sense of smell is related to 
service.   The physician should consider the 
Veteran's own competent lay testimony on all 
matters within the scope of his own 
observation during service.  A complete 
rationale for any opinion offered must be 
provided.  

In preparing the opinion the examining 
physician must note the following terms:

*	"It is due to" means 100 percent 
assurance of relationship.
*	"It is at least as likely as not" means 
50 percent or more.
*	"It is not at least as likely as not" 
means less than a 50 percent chance.
*	"It is not due to" means 100 percent 
assurance of non relationship.

If the examiner is unable to provide an 
opinion that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examining physician 
must specifically explain why the cause of any 
diagnosed disorder manifested by a loss of 
sense of smell is unknowable.

The VA examiner must append a copy of their 
curriculum vitae to the examination report.
 
2.  The RO/AMC should schedule the Veteran for 
a VA psychiatric examination by a physician to 
determine the nature and extent of his PTSD 
from February 11, 2009.  The claims folder 
must be made available to the examiner for 
review before the examination.   Detailed 
clinical findings should be reported in 
connection with the evaluation.  The examiner 
should report a full multiaxial diagnosis, to 
include the assignment of a global assessment 
of functioning score consistent with the DSM-
IV, and an explanation as to what the assigned 
score represents.  In addition, the examiner 
must address the degree of occupational and 
social impairment caused by the Veteran's 
service-connected PTSD.  The examiner's 
curriculum vitae must be attached to the 
examination report.

3.  The RO should review the medical 
examination reports to ensure that it is in 
complete compliance with the directives of 
this remand.  If any report is deficient in 
any manner, the RO must implement corrective 
procedures at once.

4.  The Veteran is to be notified that it is 
his responsibility to report for any 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for any VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the Veteran does not report 
for any scheduled examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  Thereafter, the RO should readjudicate 
the claims.  If the benefits are not granted, 
the Veteran and his representative should be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the 


matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


